DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 09/04/2021 have been entered. Claims 1-3, 6-8, 10-12, and 14-16 remain pending in the application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-2011/0011739-A1) in view of Roche Diagnostics GMBH (EP-2811299-A1), henceforth Roche.
Regarding claim 1, Cui teaches a specimen collection tip comprising: 
a peripheral wall formed in a generally rectangular plate shape and having a laminated structure including a base material layer (referred to as middle plate 200) disposed between two film layers (referred to as insulation lower plate 500 and upper plate 300) ([0057] and Figure 5); 
	As it is understood, Figure 5 shows a flat type biosensor that is generally rectangular in shape and has a laminated structure made of lower plate 400, insulation plate 500, middle 
a specimen holding region (referred to as sample passage 102) having a predetermined volume and formed by a groove part that penetrates the base material layer (200) in a thickness direction ([0055] and Figure 4); 
	As it is understood, the sample passage 102 (specimen holding region) is formed by a cutout/groove within the middle plate 200 (base material layer) ([0055]). Further, as the sample passage 102 is a precut pattern and will not be changing shape it has a predetermined volume.  
a support part at a proximal end portion of the peripheral wall; and  
	As it is understood, the support part is provided in a portion different from the specimen collection hole and air vent hole, where it is made possible to pinch the support with the fingers ([0014] of instant specification). As seen in Figure 5, it is understood that the support part will be the space between the sample entrance and the other end of the strip in a lengthwise direction. 
wherein the groove part opens to a distal end face and at least one side face of the base material layer (200) to form a specimen collection hole (referred to as sample entrance 101) and at least one air vent hole (referred to as air vent 103), respectively, placing the specimen holding region (102) in communication with a surface of the specimen collection tip in a distal end portion extending from the support part ([0055] and Figure 4);  

	As recited by paragraph [0047], “The ratio between the widths of the sample passage 102 and the air vent 103 is no more than 1:2, and is preferably in the range from 1:5 to 1:2, in order to allow the rapid introduction of a sample into the biosensor.” 
wherein the at least one air vent hole (103) is disposed between the specimen collection hole (101) and the support part in a lengthwise direction. 
	As seen in Figure 5, it is understood that the specimen collection hole 101 is at the tip of one end of the biosensor, where the support part is the space between that end and the other end in a lengthwise direction. It is understood that the air vent hole 103 is between the two. 
wherein the specimen holding region (102) is configured to suck up a specimen into the specimen holding region (102) through the specimen collection hole (101) by capillary phenomenon when the distal end face of the base material layer (200) is brought into contact with the specimen. 
[0052] states that a sample is brought into contact with sample entrance 101 (specimen collection hole) and a capillary phenomenon causes the sample to proceed through the sample entrance 101 (specimen collection hole) into the sample passage 102 (specimen holding region). It is understood that the sample entrance 101 (specimen collection hole) is on a distal end face of the middle plate 200 (base material layer). 
Cui does not teach wherein a distal end portion of the specimen holding region is narrower than a proximal end portion of the specimen holding region. 

Specifically, Roche teaches where a capillary region is adapted to guide a body fluid into a measurement region, with a transition region formed by a change in the width between the capillary region to measurement region ([0047]). As seen in Figure 1, there is an application portion 132 for body fluid, a capillary region 126, transition region 128, and measurement region 130 ([0130]). It is understood that the distal end of Roche (the end where application portion 132 is located) is narrower than a proximal end portion (the opposite end in a lengthwise direction) of the specimen holding region (the measurement region 130). 
It would have been obvious to one skilled in the art to modify the sample passage of Cui such that it has the configuration of a narrow portion to a wide portion as taught by Roche because Roche teaches that the capillary region guides the liquid sample to the measurement region (Roche; [0130]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a biosensor with a sample entrance and sample passage) which differed from the claimed device by the substitution of component(s) (i.e., uniform width sample passage) with other component(s) (i.e., a sample passage that is narrow on one end and widens at a distal end), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., shape of sample passage), and the results of the substitution (i.e., guiding the fluid from the entrance of the device to another location) would have been predictable.

Regarding claim 3, modified Cui further teaches wherein the specimen holding region (102) is formed as a flat-shaped space. As it is understood, the biosensor of Cui is formed from flat pieces stacked together as seen in Figure 5, therefore it is understood that the sample passage 102 (specimen holding region) will be a flat-shaped space. 
Regarding claim 8, modified Cui further teaches wherein the peripheral wall of the specimen holding region is formed of a transparent resin material. As stated by paragraph [0059] of Cui, the upper plate 300 is made of polycarbonate. It is understood that polycarbonate is a transparent resin material. 
Regarding claim 12, modified Cui further teaches a filter (referred to as insulator 600) provided in the opening part of the at least one air vent hole (103) to allow gas to pass therethrough and make it impossible to liquid to pass therethrough (Cui; [0054] and Figure 4).
As recited by paragraph [0054] of Cui, “Whereas air is discharged outside because it is not affected by the insulator, a blood sample, which is hydrophilic, cannot move further forward when it meets the insulator.” It is understood that the insulator 600 will fit within the air vent 103 when the device is assembled.  

Regarding claim 16, Cui teaches a specimen collection tip with an elongated shape comprising: 

As seen in Figure 5, it is understood that the biosensor is a laminated structure (lower plate 400, lower plate 500, middle plate 200, and upper plate 300) of resin films ([0057], [0059]) that has an elongated shape. As seen in Figure 5, the length of the overall biosensor is greater than the width of the biosensor. 
a support part on a proximal end side of the laminated structure in the elongated direction, 
As it is understood, the support part is provided in a portion different from the specimen collection hole and air vent hole, where it is made possible to pinch the support with the fingers ([0014] of instant specification). As seen in Figure 5, it is understood that the support part will be the space between the sample entrance 101 and the opposite end in a lengthwise direction.
an open inside region formed between laminated faces of the laminated structure on a distal end side of the laminated structure in the elongated direction, a specimen collection hole (101) constituted by an opening on the distal end side of the laminated structure in the elongated direction (Figures 4 and 5), 
wherein the specimen holding region (102) is configured to suck up a specimen into the specimen holding region (102) through the specimen collection hole (101) by capillary phenomenon when the distal end face of the laminated structure in the elongated direction is brought into contact with the specimen. 

Cui does not teach a specimen holding region (102) having a predetermined volume formed by a spreading of the inside region in the width direction from the specimen collection hole (101) toward the proximal end side of the laminated structure in the elongated direction so that the specimen holding region (102) is enlarged in a plan view. 
In the analogous art of test elements for detecting analytes in a body fluid, Roche teaches a device with a capillary region and measurement region with differing aspect ratios (Roche; [0001], [0030]). 
Specifically, Roche teaches where a capillary region is adapted to guide a body fluid into a measurement region, with a transition region formed by a change in the width between the capillary region to measurement region ([0047]). As seen in Figure 1, there is an application portion 132 for body fluid, a capillary region 126, transition region 128, and measurement region 130 ([0130]). It is understood that the distal end of Roche (the end where application portion 132 is located) is narrower than a proximal end portion (the opposite end in a lengthwise direction) of the specimen holding region (the measurement region 130). 
It would have been obvious to one skilled in the art to modify the sample passage of Cui such that it has the configuration of a narrow portion to a wide portion as taught by Roche 
Examiner further finds that the prior art contained a device/method/product (i.e., a biosensor with a sample entrance and sample passage) which differed from the claimed device by the substitution of component(s) (i.e., uniform width sample passage) with other component(s) (i.e., a sample passage that is narrow on one end and widens at a distal end), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., shape of sample passage), and the results of the substitution (i.e., guiding the fluid from the entrance of the device to another location) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the uniform width of sample passage of reference Cui with a sample passage with a narrow width that transitions to a wider width of reference Roche, since the result would have been predictable.
As the sample passage 102 (specimen holding region) of Cui will now have a narrow to wide width as taught by Roche, it is understood that modified Cui teaches an air vent hole (103) formed where a proximal end side of the specimen holding region (102) extends to a peripheral end face of the laminated structure in the width direction (Cui; [0055], Figure 4).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-2011/0011739-A1) and Roche Diagnostics GMBH (EP-2811299-A1), henceforth Roche, and further in view of Svec (US-2011/0033663-A1).
Regarding claim 2, modified Cui teaches the specimen collection tip according to claim 1. Modified Cui does not teach wherein at least a portion of the surface is superhydrophobic. 
However, in the analogous art of creating superhydrophobic surfaces, Svec teaches a method for the preparation of a superhydrophobic surface. 
Svec recites in paragraph [0003] that “Superhydrophobic surfaces are defined as those that exhibit water contact angles exceeding 150° with a contact angle hysteresis of less than 10°.”  As recited by the abstract, the treatment can be applied to a variety of substrates such as “… glass, metal, plastic, paper, wood, concrete and masonry.” It would have been obvious to one skilled in the art to modify a portion of the surface of modified Cui such that it is superhydrophobic as taught by Svec for the benefit of preventing liquids from sticking and have them roll off the treated surface ([0016] of Svec).  
Regarding claim 7, modified Cui teaches the specimen collection tip according to claim 1. Modified Cui does not teach wherein an inner face of the specimen holding region is hydrophilic. 
In the analogous art of creating superhydrophilic surfaces, Svec teaches a method for the preparation of superhydrophilic surfaces. 
Svec teaches where a variety of substrates, such as glass, metal, plastic, paper, wood, are be prepared to be superhydrophilic (see Abstract). Svec teaches that a hydrophilic surface is when the contact angle is 90 degrees or less, and superhydrophilic when the contact angle is close to or is 0 degrees ([0016]). It would have been obvious to one skilled in the art to modify the inner face of the specimen holding region of modified Cui to be treated by the . 

Claim 6, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-2011/0011739-A1) and Roche Diagnostics GMBH (EP-2811299-A1), henceforth Roche, and further in view of Bhullar (US-2007/0278097-A1).
Regarding claim 6, modified Cui teaches the specimen collection tip according to claim 1. Modified Cui does not teach wherein the at least one air vent hole comprises a plurality of air vent holes formed in portions that are opposed to each other in respective side faces of the base material layer of the peripheral wall.
As it is understood, the air vent 103 is formed in the middle layer 200 (base material layer) (see Figure 4). However there is not a plurality of air vent holes, and the plurality of air vent holes are not opposed to each other in respective side faces of the base material layer. 
In the analogous art of biosensors, Bhullar teaches an electrochemical sensor with a sample-receiving chamber. 
Specifically, Bhullar teaches a slot 34’ that extends across the entire width of the test strip, where air would vent from the receiving chamber 24 to the openings formed on the opposite lateral sides of the test strip ([0122] and Figure 1B). It is understood that as the slot has openings on lateral sides of the test strip, the openings are opposed to one another. It would have been obvious to one skilled in the art to modify the air vent 103 of modified Cui such that it extends across the entire width of the test strip as taught by Bhullar for the benefit 
Regarding claim 14, modified Cui teaches the specimen collection tip according to claim 1. Modified Cui further teaches wherein the specimen holding region comprises a hexagonal shape. 
It is understood that with the combination of Bhullar, the air vent 103 (see Figure 4 below) will extend to the other side of the middle plate 200. Further, with the combination of Roche, the sample passage 102 will have a narrow to wide width configuration. As such, it is understood that the modified sample passage 102 will have a hexagonal shape. 

    PNG
    media_image1.png
    120
    253
    media_image1.png
    Greyscale


Regarding claim 15, modified Cui teaches the specimen collection tip according to claim 14. Modified Cui further teaches wherein the specimen collection hole (101) is formed by a first side of the hexagonal shape and the plurality of air vent holes are formed by second and third sides of the hexagonal shape, respectfully. 
As seen in the detailed view of Figure 4 above, it is understood that the sample entrance 101 has a first opening at the distal most end, and a second opening that leads to the sample passage 102. The second opening of sample entrance 101 (specimen collection hole) is one side 
The other sides will be defined by: the now narrow to wide sample passage 102 taught by Roche acting as sides two and three, the air vent that crosses the entire width of the middle plate 200 being sides four and five, and finally the top part of the sample passage 102 being the sixth side. 

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kriz (US-2010/0255460-A1) in view of Cui (US-2011/0011739-A1) and Roche Diagnostics GMBH (EP-2811299-A1), henceforth Roche.  
Regarding claim 10, Kriz teaches a specimen preparation (referred to as sealed vessel 1) container with a cap (referred to as cap 12) (Kriz; [0026], [0033], and Figure 1). Cap (12) holds a specimen collection tip (referred to as capillary tube 3), however this is not the specimen collection tip according to claim 1 (Kriz; [0033] and Figure 1). 
In the analogous art of specimen sampling, modified Cui teaches the specimen collection tip according to claim 1 (see supra). It would have been obvious to one skilled in the art to modify the apparatus of Kriz such that the capillary (3) being held in the arm (9) is instead the test strip as taught by modified Cui. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the sealed vessel and cap of reference Kriz with the test strip of reference Cui, since the result would have been predictable.
Regarding claim 11, Kriz teaches a specimen preparation kit comprising: 
	a specimen preparation container (1) with a cap (12), an inside of the container (1) being filled with a predetermined amount of a specimen diluting solution. 
As recited by paragraph [0016], the container (1) contains a liquid (6). Further, paragraph [0033] the liquid (6) is 0.1 M sodium phosphate buffer with 0.1 M sodium chloride. It is understood that this solution acts as a specimen diluting solution, and that the amount of solution is predetermined. 
Kriz does not teach the specimen collection tip according to claim 1. However in the analogous art of specimen sampling, modified Cui teaches the specimen collection tip according to claim 1 (see supra).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the sealed vessel, cap, and liquid of reference Kriz with the test strip of reference modified Cui, since the result would have been predictable.

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 09/14/2021, with respect to the rejection(s) of claim(s) 1 and 16 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cui (US-2011/0011739-A1) and Roche Diagnostics GMBH (EP-2811299-A1).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SOPHIA Y LYLE/Examiner, Art Unit 1796       

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796